DETAILED ACTION
This Office Action for U.S. Patent Application No. 16/373,828 is responsive to communications filed on 12/07/2021, in reply to the Advisory Action of 11/29/2021. Currently, claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/07/2021 has been entered.

Response to Arguments
In regard to Claim 1, the Applicant submits that the claim has been amended to recite limitations including a trailer interface module for detecting a trailer connection and trailer dimension, a vehicle controller for detecting a reverse operation, a steering angle and a host vehicle velocity, and additionally amended to include that the processor determines a towing operation in further response to the trailer dimension, steering angle, host vehicle velocity, in addition to the previously presented limitations, and that the control signal is additionally in response to the trailer dimension. The Applicant submits that the teachings of Lu and Beale do not teach or suggest these limitations. 
Specifically, the Applicant submits that the teachings of Lu do not include estimating a trailer angle in response to in response to the trailer dimension, a steering angle, a host vehicle velocity, a location of the trailer wheel within the image of the trailer. Likewise, Lu does not generate a control signal in response to the trailer angle and the trailer dimension. Additionally, the Applicant submits that Beale does not teach estimating a trailer angle in response to in response to the trailer dimension, a steering 
The Examiner respectfully disagrees. As shown in the rejections below, the teachings of Lu include determining much information about the vehicle and trailer in order to operate the disclosed vision system, including a trailering connection, trailer dimensions, confirmation that the vehicle is in reverse, steering angles, wheel location, and vehicle speed. The teachings of Lu use this information to determine the trailer angle and operate the vision system based at least in part on calculations involving these parameters. This is disclosed in, for example, paragraphs 35, 56, 79, 83, and 94 of Lu, as shown in the citations below. Thus, arguments and amendments relating to the independent claims have been found to be insufficient to overcome the rejection, and as such, the claim shall remain rejected.

In regard to claims 9 and 17, the Applicant submits similar arguments and amendments to those presented regarding claim 1. As discussed above, the teachings of Lu and Beale include all of the limitations presented in the amended claims, and thus, claim 1 remains rejected. As such, claims 9 and 17 shall also remain rejected for similar reasons to those discussed with regard to claim 1.

In regard to claims 2-8, 10-16, and 18-20, these claims are either directly or indirectly dependent upon the independent claims 1, 9, and 17, respectively. Since the arguments and amendments relating to the independent claims have been found to be insufficient to overcome the claim rejections, these claims are not in condition for allowance by virtue of their dependency, and thus, shall also remain rejected.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (U.S. Publication No. 2014/0085472), hereinafter referred to as Lu, in view of Beale (U.S. Publication No. 2008/0231980), hereinafter referred to as Beale.

In regard to claim 1, Lu teaches an apparatus (Lu abstract noting a vision system for a vehicle) comprising:
a camera (Lu paragraph 4 noting a camera mounted on the vehicle with a rearward field of view) configured for capturing an image of a trailer (Lu paragraph 4 noting images of the trailer being pulled or towed by the vehicle are captured by the camera);
a detector for detecting a trailer wheel in response to the image of the trailer (Lu paragraph 33 noting an image processor is operable to process the images of the trailer; and Lu paragraph 35 noting by detecting a portion of the trailer and determining the location of the detected portion relative to the towing vehicle, and the system may operate to track and determine a sideward movement of a trailer portion or target; and Lu paragraph 56 noting that the camera system is operable to detect the angle of the trailer axis with respect to the pulling vehicle, and with the knowledge of trailer dimensional characteristics such as wheel position. Thus it can be seen that the system can detect the trailer wheel);
a trailer interface module for detecting a trailer connection (Lu paragraph 83 noting that the process of resulting in displaying an overlay and side/rear images to the driver may be responsive to the vehicle being shifted into reverse to commence a reversing maneuver, and optionally, further may be and a trailer dimension (Lu paragraph 79 noting the camera system of the present invention may be operable to detect the angle of the trailer axis with respect to the pulling vehicle, and with the knowledge of the trailer dimensional characteristics; and Lu paragraph 56 noting the camera system of the present invention is operable to detect the angle of the trailer axis with respect to the pulling vehicle, and with the knowledge of the trailer dimensional characteristics (such as wheel position and distance from the vehicle and the like), the processor can calculate and project a trajectory or reversing path of the trailer in the form of graphic overlay on the camera display or video display);
a vehicle controller for detecting a reverse operation (Lu paragraph 83 noting that the process of resulting in displaying an overlay and side/rear images to the driver may be responsive to the vehicle being shifted into reverse to commence a reversing maneuver; and Lu paragraph 93 noting backup assist system is activated responsive to the driver of the equipped vehicle shifting the gear actuator into a reverse gear position), a steering angle (Lu paragraph 83 noting As the steering wheel is further turned or is straightened, the trailer and projected paths adjust accordingly, so that, at any time during the reversing maneuver, the driver can readily see how the trailer is angled relative to the vehicle and where it will travel if the vehicle reverses with the steering wheel at that position), and a host vehicle velocity (Lu paragraph 94 noting operation of the rear camera during forward travel (and associated processing of the captured images and the like) may be responsive to the vehicle speed; and Lu paragraph 62 noting trailer angle detection system may be on the vehicle network, which allows it to receive vehicle information, such as individual wheel speed)
controlling a vehicle accessory in response to a control signal (Lu paragraph 4 noting the control or system may, responsive to processing of the captured images, generate a control or operate one or more accessories or systems of the trailer or vehicle, such as in response to the determination of the angle of the trailer); and
a processor (Lu paragraph 4 noting a processor which processes the images or image data captured by the camera) determining a towing operation (Lu paragraph 94 noting a signal indicative of the vehicle towing a trailer (such as a signal indicative of a connection of a trailer wiring harness to a vehicle wiring harness or the like), such that the activation of the rear camera and subsequent or corresponding monitoring of the trailer angle only occurs in situations when it is desired or appropriate) in response to the reverse operation indicated by the vehicle controller (Lu paragraph 83 noting that the process of resulting in displaying an overlay and side/rear images to the driver may be responsive to the vehicle being shifted into reverse to commence a reversing maneuver; and Lu paragraph 93 noting backup assist system is activated responsive to the driver of the equipped vehicle shifting the gear actuator into a reverse gear position) and the trailer connection indicated by the trailer interface module (Lu paragraph 83 noting that the process of resulting in displaying an overlay and side/rear images to the driver may be responsive to the vehicle being shifted into reverse to commence a reversing maneuver, and optionally, further may be responsive to a detection of the presence of a trailer at the rear of the vehicle; and Lu paragraph 94 noting a signal indicative of the vehicle towing a trailer (such as a signal indicative of a connection of a trailer wiring harness to a vehicle wiring harness or the like), such that the activation of the rear camera and subsequent or corresponding monitoring of the trailer angle only occurs in situations when it is desired or appropriate), 
a trailer angle in response to the trailer dimension (Lu paragraph 56 noting the camera system of the present invention is operable to detect the angle of the trailer axis with respect to the pulling vehicle, and with the knowledge of the trailer dimensional characteristics (such as wheel position and distance from the vehicle and the like), the processor can calculate and project a trajectory or reversing path of the trailer in the form of graphic overlay on the camera display or video display), a steering angle (Lu paragraph 83 noting As the steering wheel is further turned or is straightened, the trailer and projected paths adjust accordingly, so that, at any time during the reversing maneuver, the driver can readily see how the trailer is angled relative to the vehicle and where it will travel if the vehicle reverses with the steering wheel at that position), a host vehicle velocity (Lu paragraph 94 noting operation of the rear camera during forward travel (and associated processing of the captured images and the like) may , 
a location of the trailer wheel within the image of the trailer (Lu paragraph 33 noting an image processor is operable to process the images of the trailer; and Lu paragraph 35 noting by detecting a portion of the trailer and determining the location of the detected portion relative to the towing vehicle, and the system may operate to track and determine a sideward movement of a trailer portion or target; and Lu paragraph 56 noting that the camera system is operable to detect the angle of the trailer axis with respect to the pulling vehicle, and with the knowledge of trailer dimensional characteristics such as wheel position. Thus it can be seen that the system can detect the trailer wheel) and the determination of the towing operation (Lu paragraph 94 noting a signal indicative of the vehicle towing a trailer (such as a signal indicative of a connection of a trailer wiring harness to a vehicle wiring harness or the like), such that the activation of the rear camera and subsequent or corresponding monitoring of the trailer angle only occurs in situations when it is desired or appropriate) and 
for generating the control signal in response to the trailer angle (Lu paragraph 4 noting the control or system may, responsive to processing of the captured images, generate a control or operate one or more accessories or systems of the trailer or vehicle, such as in response to the determination of the angle of the trailer) and the trailer dimension (Lu paragraph 56 noting the camera system of the present invention is operable to detect the angle of the trailer axis with respect to the pulling vehicle, and with the knowledge of the trailer dimensional characteristics (such as wheel position and distance from the vehicle and the like), the processor can calculate and project a trajectory or reversing path of the trailer in the form of graphic overlay on the camera display or video display), 
wherein the control signal is indicative of an angle between the baseline position (Lu paragraph 4 noting the control or system may, responsive to processing of the captured images, generate a control or operate one or more accessories or systems of the trailer or vehicle, such as in response to the determination of the angle of the trailer).
	However, Lu does not expressly disclose that a mirror positioner for positioning a mirror at a baseline position in response to a user input and an adjusted angle in response to a control signal, and an adjusted position at which the trailer wheel is visible to a vehicle operator in the mirror.
	In the same field of endeavor, Beale teaches a mirror positioner (Beale paragraph 38 noting mirror position controller system 62 contained in mirror housing 16) 
	for positioning a mirror at a baseline position in response to a user input (Beale paragraph 29 noting mirror position controller 62 may consist of transition wiring from electrical switches (not shown) inside tractor 12 to provide manual control of motor 63, and Beale claim 11 noting wherein said mirror housing has a home position that it can be moved to. Thus, it can be seen that the mirror controller allows for manual control (user input) of the mirror position, and there exists a home position (baseline position), and thus, it is implicit that the mirror controller is capable of positioning the mirror to the home position via manual control). 
and an adjusted position at which the trailer component is visible to a vehicle operator in the mirror (Beale paragraph 38 noting as a trucking rig is backed into a position, the angle of tractor to trailer may change, and mirror 24 may move in response to signal 34 changing the driver’s angle of view through the mirror to always maintain continuous observation of the rear corner of the trailer through the mirror as the truck is backed into position) 
	It would have been obvious, to a person having ordinary skill in the art before the effective filing date, that since the teachings of Lu include that of being able to detect the location of the wheel, and the teachings of Beale include moving the mirror in response to a signal to change the angle of view to always keep continuous observation of a trailer component, that it would be a mere matter of design choice to choose the trailer component being visible being the wheel, as such a combination would be able to detect the wheel itself and follow it.  Additionally, it would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Lu with the teachings of Beale, because both disclosures relate to vision systems for vehicle-trailer combinations, and both disclosures stress the importance of providing usable views to the driver of the vehicle during backing up operations of the trailer, and using control signals to provide continuous usable views while the trailer angle changes during such a process. The teachings of Beale include monitoring a positioner device to create signals to adjust mirrors to keep a continuous usable view as a trailer angle changes. The 

In regard to claim 2, Lu and Beale teach all of the limitations of claim 1 as discussed above. In addition, Lu teaches wherein the detector is a camera (Lu paragraph 4 noting a camera mounted on the vehicle with a rearward field of view) and the trailer component is determined in response to the image captured by camera (Lu paragraph 4 noting images of the trailer being pulled or towed by the vehicle are captured by the camera; and Lu paragraph 4 noting processing the images captured by the camera and determining the angle of the trailer in relation to the pulling vehicle in real time).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Lu and Beale for the same reasons as stated above in claim 1.

In regard to claim 3, Lu and Beale teach all of the limitations of claim 1 as discussed above. In addition, Lu teaches wherein the detector is a camera (Lu paragraph 4 noting a camera mounted on the vehicle with a rearward field of view) and the trailer component is detected (Lu paragraph 4 noting images of the trailer being pulled or towed by the vehicle are captured by the camera) using image recognition (Lu paragraph 37 noting that the trailer may be detected and recognized via any suitable image processing and algorithms).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Lu and Beale for the same reasons as stated above in claim 1.

In regard to claim 4, Lu and Beale teach all of the limitations of claim 1 as discussed above. In addition, Beale teaches wherein the mirror positioner (Beale paragraph 38 noting mirror position  is operative to position the mirror such that the trailer wheel is visible in the mirror by a driver (Beale paragraph 38 noting as a trucking rig is backed into a position, the angle of tractor to trailer may change, and mirror 24 may move in response to signal 34 changing the driver’s angle of view through the mirror to always maintain continuous observation of the rear corner of the trailer through the mirror as the truck is backed into position).
It would have been obvious, to a person having ordinary skill in the art before the effective filing date, that since the teachings of Lu include that of being able to detect the location of the wheel, and the teachings of Beale include moving the mirror in response to a signal to change the angle of view to always keep continuous observation of a trailer component, that it would be a mere matter of design choice to choose the trailer component being visible being the wheel, as such a combination would be able to detect the wheel itself and follow it.  It would have additionally been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Lu and Beale for the same reasons as stated above in claim 1.

In regard to claim 5, Lu and Beale teach all of the limitations of claim 1 as discussed above. In addition, Lu teaches wherein the detector is mounted proximate to the mirror (Lu paragraph 66 noting that the trailer angle and detection system includes one or more image sensors or cameras, and can include cameras 14c’ and 14d’ at the sides of the vehicle; and Lu Fig. 6 showing cameras 14c’ and 14d’ at side mirror locations; and Lu paragraph 82 noting the vehicle has side mirror assemblies).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Lu and Beale for the same reasons as stated above in claim 1.

In regard to claim 6, Lu and Beale teach all of the limitations of claim 1 as discussed above. In addition, Lu teaches wherein the detector is operative to determine the electrical connection to the trailer and the image is detected in response to the determination of the electrical connection (Lu paragraph 94 noting that operation of the rear camera during travel may be responsive to a signal indicative of the vehicle towing a trailer, such as a signal indicative of a connection of a trailer wiring 
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Lu and Beale for the same reasons as stated above in claim 1.

In regard to claim 7, Lu and Beale teach all of the limitations of claim 1 as discussed above. In addition, Lu teaches wherein the detector includes a lidar system (Lu paragraph 91 noting vehicle may include any type of sensor or sensors, such as imaging sensors or radar sensors or lidar sensors).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Lu and Beale for the same reasons as stated above in claim 1.

In regard to claim 8, Lu and Beale teach all of the limitations of claim 1 as discussed above. In addition, Lu teaches wherein the detector includes a radar system (Lu paragraph 91 noting vehicle may include any type of sensor or sensors, such as imaging sensors or radar sensors or lidar sensors).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Lu and Beale for the same reasons as stated above in claim 1.

In regard to claim 9, Lu teaches a method (Lu abstract noting a vision system for a vehicle and a process for determining a trailer angle) comprising:
detecting a trailering condition (Lu paragraph 83 noting that the process of resulting in displaying an overlay and side/rear images to the driver may be responsive to the vehicle being shifted into reverse to commence a reversing maneuver, and optionally, further may be responsive to a detection of the presence of a trailer at the rear of the vehicle; and Lu paragraph 94 noting a signal indicative of the vehicle towing a trailer (such as a signal indicative of a connection of a trailer wiring harness to a vehicle wiring harness or the like), such that the activation of the rear camera and subsequent or corresponding monitoring of the trailer angle only occurs in situations when it is desired or appropriate) and a trailer dimension (Lu paragraph 79 noting the camera system of the present invention may be operable to detect the angle of the trailer axis with respect to the pulling vehicle, and with the knowledge of the trailer in response to a trailer connection indicated by a trailer interface module (Lu paragraph 83 noting that the process of resulting in displaying an overlay and side/rear images to the driver may be responsive to the vehicle being shifted into reverse to commence a reversing maneuver, and optionally, further may be responsive to a detection of the presence of a trailer at the rear of the vehicle; and Lu paragraph 94 noting a signal indicative of the vehicle towing a trailer (such as a signal indicative of a connection of a trailer wiring harness to a vehicle wiring harness or the like), such that the activation of the rear camera and subsequent or corresponding monitoring of the trailer angle only occurs in situations when it is desired or appropriate);
detecting a reversing condition (Lu paragraph 83 noting that the process of resulting in displaying an overlay and side/rear images to the driver may be responsive to the vehicle being shifted into reverse to commence a reversing maneuver; and Lu paragraph 93 noting backup assist system is activated responsive to the driver of the equipped vehicle shifting the gear actuator into a reverse gear position), a steering angle (Lu paragraph 83 noting As the steering wheel is further turned or is straightened, the trailer and projected paths adjust accordingly, so that, at any time during the reversing maneuver, the driver can readily see how the trailer is angled relative to the vehicle and where it will travel if the vehicle reverses with the steering wheel at that position) and a host vehicle velocity indicated by a vehicle controller (Lu paragraph 94 noting operation of the rear camera during forward travel (and associated processing of the captured images and the like) may be responsive to the vehicle speed; and Lu paragraph 62 noting trailer angle detection system may be on the vehicle network, which allows it to receive vehicle information, such as individual wheel speed);
capturing an image of a trailer wheel (Lu paragraph 33 noting an image processor is operable to process the images of the trailer; and Lu paragraph 35 noting by detecting a portion of the trailer and determining the location of the detected portion relative to the towing vehicle, and the system may operate to track and determine a sideward movement of a trailer portion or target; and Lu paragraph 56 in response to the detection of the trailering condition and the detection of the reversing condition (Lu paragraph 83 noting that the process of resulting in displaying an overlay and side/rear images to the driver may be responsive to the vehicle being shifted into reverse to commence a reversing maneuver, and optionally, further may be responsive to a detection of the presence of a trailer at the rear of the vehicle; and Lu paragraph 94 noting a signal indicative of the vehicle towing a trailer (such as a signal indicative of a connection of a trailer wiring harness to a vehicle wiring harness or the like), such that the activation of the rear camera and subsequent or corresponding monitoring of the trailer angle only occurs in situations when it is desired or appropriate);
estimating a location of the trailer wheel in response to the image (Lu paragraph 33 noting an image processor is operable to process the images of the trailer; and Lu paragraph 35 noting by detecting a portion of the trailer and determining the location of the detected portion relative to the towing vehicle, and the system may operate to track and determine a sideward movement of a trailer portion or target; and Lu paragraph 56 noting that the camera system is operable to detect the angle of the trailer axis with respect to the pulling vehicle, and with the knowledge of trailer dimensional characteristics such as wheel position. Thus it can be seen that the system can detect the trailer wheel); 
estimating a trailer angle in response to the trailer dimension (Lu paragraph 56 noting the camera system of the present invention is operable to detect the angle of the trailer axis with respect to the pulling vehicle, and with the knowledge of the trailer dimensional characteristics (such as wheel position and distance from the vehicle and the like), the processor can calculate and project a trajectory or reversing path of the trailer in the form of graphic overlay on the camera display or video display), a steering angle (Lu paragraph 83 noting As the steering wheel is further turned or is straightened, the trailer and projected paths adjust accordingly, so that, at any time during the reversing maneuver, the driver can readily see how the trailer is angled relative to the vehicle and where it will travel if the vehicle reverses with the steering wheel at that position), a host vehicle velocity (Lu paragraph 94 noting operation of the rear camera during forward travel (and associated processing of the captured images  and the location of the trailer wheel (Lu paragraph 33 noting an image processor is operable to process the images of the trailer; and Lu paragraph 35 noting by detecting a portion of the trailer and determining the location of the detected portion relative to the towing vehicle, and the system may operate to track and determine a sideward movement of a trailer portion or target; and Lu paragraph 56 noting that the camera system is operable to detect the angle of the trailer axis with respect to the pulling vehicle, and with the knowledge of trailer dimensional characteristics such as wheel position. Thus it can be seen that the system can detect the trailer wheel);
generating a control signal in response to the trailer angle (Lu paragraph 4 noting the control or system may, responsive to processing of the captured images, generate a control or operate one or more accessories or systems of the trailer or vehicle, such as in response to the determination of the angle of the trailer) and the trailer dimension (Lu paragraph 56 noting the camera system of the present invention is operable to detect the angle of the trailer axis with respect to the pulling vehicle, and with the knowledge of the trailer dimensional characteristics (such as wheel position and distance from the vehicle and the like), the processor can calculate and project a trajectory or reversing path of the trailer in the form of graphic overlay on the camera display or video display); and 
adjusting the vehicle accessory in response to the control signal (Lu paragraph 4 noting the control or system may, responsive to processing of the captured images, generate a control or operate one or more accessories or systems of the trailer or vehicle, such as in response to the determination of the angle of the trailer).
However, Lu does not expressly disclose that the adjusting a vehicle accessory in response to the control signal is adjusting a mirror; adjusting a mirror position to a baseline position in response to the user input; and wherein the control signal is indicative of an angle between the baseline position and an adjusted position at which the trailer component is visible to a vehicle operator in the mirror.
In the same field of endeavor, Beale teaches adjusting a mirror position to a baseline position in response to the user input (Beale paragraph 29 noting mirror position controller 62 may ;
adjusting a mirror in response to the control signal (Beale paragraph 38 noting mirror position controller system 62 contained in mirror housing 16; and Beale paragraph 38 noting as a trucking rig is backed into a position, the angle of tractor to trailer may change, and mirror 24 may move in response to signal 34 changing the driver’s angle of view through the mirror to always maintain continuous observation of the rear corner of the trailer through the mirror as the truck is backed into position); and wherein the control signal is indicative of an angle between the baseline position and an adjusted position at which the trailer component is visible to a vehicle operator in the mirror (Beale paragraph 38 noting as a trucking rig is backed into a position, the angle of tractor to trailer may change, and mirror 24 may move in response to signal 34 changing the driver’s angle of view through the mirror to always maintain continuous observation of the rear corner of the trailer through the mirror as the truck is backed into position).
It would have been obvious, to a person having ordinary skill in the art before the effective filing date, that since the teachings of Lu include that of being able to detect the location of the wheel, and the teachings of Beale include moving the mirror in response to a signal to change the angle of view to always keep continuous observation of a trailer component, that it would be a mere matter of design choice to choose the trailer component being visible being the wheel, as such a combination would be able to detect the wheel itself and follow it.  It would have additionally been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Lu and Beale for the same reasons as stated above in claim 1.

In regard to claim 10, Lu and Beale teach all of the limitations of claim 9 as discussed above. In addition, Beale teaches wherein the mirror is adjusted (Beale paragraph 38 noting mirror position controller system 62 contained in mirror housing 16) such that the trailer wheel is visible within the mirror to a vehicle operator (Beale paragraph 38 noting as a trucking rig is backed into a position, the angle of tractor to trailer may change, and mirror 24 may move in response to signal 34 changing the driver’s angle of view through the mirror to always maintain continuous observation of the rear corner of the trailer through the mirror as the truck is backed into position).
It would have been obvious, to a person having ordinary skill in the art before the effective filing date, that since the teachings of Lu include that of being able to detect the location of the wheel, and the teachings of Beale include moving the mirror in response to a signal to change the angle of view to always keep continuous observation of a trailer component, that it would be a mere matter of design choice to choose the trailer component being visible being the wheel, as such a combination would be able to detect the wheel itself and follow it.  It would have additionally been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Lu and Beale for the same reasons as stated above in claim 1.

In regard to claim 11, Lu and Beale teach all of the limitations of claim 9 as discussed above. In addition, Lu teaches wherein the image is generated by a lidar system (Lu paragraph 91 noting vehicle may include any type of sensor or sensors, such as imaging sensors or radar sensors or lidar sensors).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Lu and Beale for the same reasons as stated above in claim 1.

In regard to claim 12, Lu and Beale teach all of the limitations of claim 9 as discussed above. In addition, Lu teaches wherein the image is generated by a radar system (Lu paragraph 91 noting vehicle may include any type of sensor or sensors, such as imaging sensors or radar sensors or lidar sensors).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Lu and Beale for the same reasons as stated above in claim 1.

In regard to claim 13, Lu and Beale teach all of the limitations of claim 9 as discussed above. In addition, Lu teaches wherein the image is captured by a rear facing camera in response to an indication of a reverse operation during a towing operation (Lu paragraph 83 noting the process including monitoring trailer angle occurs responsive to the vehicle being shifter into reverse to commence a reversing maneuver, and optionally, further responsive to a detection of the presence of the trailer at the rear of the vehicle; and Lu paragraph 93 noting a rearward facing camera for a rear vision system or backup assist system is activated responsive to the driver of the equipped vehicle shifting the gear actuator into a reverse gear position).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Lu and Beale for the same reasons as stated above in claim 1.

In regard to claim 14, Lu and Beale teach all of the limitations of claim 9 as discussed above. In addition, Lu teaches wherein the image is captured by a rear view camera (Lu paragraph 4 noting a camera mounted on the vehicle with a rearward field of view; and noting images of the trailer being pulled or towed by the vehicle are captured by the camera).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Lu and Beale for the same reasons as stated above in claim 1.

In regard to claim 15, Lu and Beale teach all of the limitations of claim 9 as discussed above. In addition, Lu teaches wherein the method is performed by a vehicle controller in response to an indication of a towing operation (Lu paragraph 94 noting that operation of the rear camera during travel may be responsive to a signal indicative of the vehicle towing a trailer, such as a signal indicative of a connection of a trailer wiring harness to a vehicle wiring harness or the like, such that the activation of the rear camera and subsequent monitoring of the trailer angle only occurs in situations where it is desired or appropriate).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Lu and Beale for the same reasons as stated above in claim 1.

In regard to claim 16, Lu and Beale teach all of the limitations of claim 9 as discussed above. In addition, Lu teaches wherein the method is performed by a vehicle controller in response to an indication of a reversing operation of a vehicle (Lu paragraph 93 noting a rearward facing camera for a rear vision system or backup assist system is activated responsive to the driver of the equipped vehicle shifting the gear actuator into a reverse gear position; and Lu paragraph 83 noting the process including monitoring trailer angle occurs responsive to the vehicle being shifter into reverse to commence a reversing maneuver, and optionally, further responsive to a detection of the presence of the trailer at the rear of the vehicle).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Lu and Beale for the same reasons as stated above in claim 1.

In regard to claim 17, Lu teaches a vehicular control system (Lu abstract noting a vision system for a vehicle; and Lu paragraph 4 noting the control or system may, responsive to processing of the captured images, generate a control or operate one or more accessories or systems of the trailer or vehicle, such as in response to the determination of the angle of the trailer) comprising;
a trailer interface module for detecting a trailering condition (Lu paragraph 83 noting that the process of resulting in displaying an overlay and side/rear images to the driver may be responsive to the vehicle being shifted into reverse to commence a reversing maneuver, and optionally, further may be responsive to a detection of the presence of a trailer at the rear of the vehicle; and Lu paragraph 94 noting a signal indicative of the vehicle towing a trailer (such as a signal indicative of a connection of a trailer wiring harness to a vehicle wiring harness or the like), such that the activation of the rear camera and subsequent or corresponding monitoring of the trailer angle only occurs in situations when it is desired or appropriate) and a trailer dimension in response to a trailer connection (Lu paragraph 79 noting the camera system of the present invention may be operable to detect the angle of the trailer axis with respect to the pulling vehicle, and with the knowledge of the trailer dimensional characteristics; and Lu paragraph 56 noting the camera system of the present invention is operable to detect the angle of the trailer axis with respect to the pulling vehicle, and with the knowledge of the trailer dimensional characteristics (such as wheel position and distance from the vehicle and the like), the processor can ;
a vehicle controller for detecting a reverse condition (Lu paragraph 83 noting that the process of resulting in displaying an overlay and side/rear images to the driver may be responsive to the vehicle being shifted into reverse to commence a reversing maneuver; and Lu paragraph 93 noting backup assist system is activated responsive to the driver of the equipped vehicle shifting the gear actuator into a reverse gear position), a steering angle (Lu paragraph 83 noting As the steering wheel is further turned or is straightened, the trailer and projected paths adjust accordingly, so that, at any time during the reversing maneuver, the driver can readily see how the trailer is angled relative to the vehicle and where it will travel if the vehicle reverses with the steering wheel at that position), and a host vehicle velocity of the vehicle (Lu paragraph 94 noting operation of the rear camera during forward travel (and associated processing of the captured images and the like) may be responsive to the vehicle speed; and Lu paragraph 62 noting trailer angle detection system may be on the vehicle network, which allows it to receive vehicle information, such as individual wheel speed);
a receiver configured to receive an image from a vehicle camera (Lu abstract noting processing captured images, determining vehicle-trailer interface parameters based on the processing, and calculating a trailer angle based at least in part on the calculations; and Lu paragraph 4 noting processing the images captured by the camera and determining the angle of the trailer in relation to the pulling vehicle in real time) in response to the detection of the trailering condition and the detection of the reverse condition (Lu paragraph 83 noting that the process of resulting in displaying an overlay and side/rear images to the driver may be responsive to the vehicle being shifted into reverse to commence a reversing maneuver, and optionally, further may be responsive to a detection of the presence of a trailer at the rear of the vehicle; and Lu paragraph 94 noting a signal indicative of the vehicle towing a trailer (such as a signal indicative of a connection of a trailer wiring harness to a vehicle wiring harness or the like), such that the activation of the rear camera and subsequent or corresponding monitoring of the trailer angle only occurs in situations when it is desired or appropriate); 
a controller configured to adjust a vehicle accessory in response to a control signal (Lu paragraph 4 noting the control or system may, responsive to processing of the captured images, generate ;
	a processor configured to detect a trailer wheel within the image (Lu paragraph 33 noting an image processor is operable to process the images of the trailer; and Lu paragraph 35 noting by detecting a portion of the trailer and determining the location of the detected portion relative to the towing vehicle, and the system may operate to track and determine a sideward movement of a trailer portion or target; and Lu paragraph 56 noting that the camera system is operable to detect the angle of the trailer axis with respect to the pulling vehicle, and with the knowledge of trailer dimensional characteristics such as wheel position. Thus it can be seen that the system can detect the trailer wheel), estimate a trailer angle in response to the detection of the trailer wheel within the image ((Lu paragraph 33 noting an image processor is operable to process the images of the trailer; and Lu paragraph 35 noting by detecting a portion of the trailer and determining the location of the detected portion relative to the towing vehicle, and the system may operate to track and determine a sideward movement of a trailer portion or target; and Lu paragraph 56 noting that the camera system is operable to detect the angle of the trailer axis with respect to the pulling vehicle, and with the knowledge of trailer dimensional characteristics such as wheel position. Thus it can be seen that the system can detect the trailer wheel), the trailer dimension (Lu paragraph 56 noting the camera system of the present invention is operable to detect the angle of the trailer axis with respect to the pulling vehicle, and with the knowledge of the trailer dimensional characteristics (such as wheel position and distance from the vehicle and the like), the processor can calculate and project a trajectory or reversing path of the trailer in the form of graphic overlay on the camera display or video display), a steering angle (Lu paragraph 83 noting As the steering wheel is further turned or is straightened, the trailer and projected paths adjust accordingly, so that, at any time during the reversing maneuver, the driver can readily see how the trailer is angled relative to the vehicle and where it will travel if the vehicle reverses with the steering wheel at that position), and a host vehicle velocity (Lu paragraph 94 noting operation of the rear camera during forward travel (and associated processing of the captured images and the like) may be responsive to the vehicle speed; and Lu paragraph 62 noting trailer angle detection system may be on the vehicle network, which allows it to receive vehicle information, such as individual wheel speed)
generate the control signal (Lu paragraph 4 noting the control or system may, responsive to processing of the captured images, generate a control or operate one or more accessories or systems of the trailer or vehicle), estimate a trailer angle in response to the location of the trailer wheel (Lu paragraph 35 noting detection of the trailer angle relative to the vehicle is accomplished by detecting a portion of the trailer and determining the location of the detected portion relative to the towing vehicle), and generate a control signal in response to the trailer angle (Lu paragraph 4 noting the control or system may, responsive to processing of the captured images, generate a control or operate one or more accessories or systems of the trailer or vehicle, such as in response to the determination of the angle of the trailer) and the trailer dimension (Lu paragraph 56 noting the camera system of the present invention is operable to detect the angle of the trailer axis with respect to the pulling vehicle, and with the knowledge of the trailer dimensional characteristics (such as wheel position and distance from the vehicle and the like), the processor can calculate and project a trajectory or reversing path of the trailer in the form of graphic overlay on the camera display or video display).
However, Lu does not expressly disclose a user interface for receiving a user input; the control signal is a mirror control signal; adjusting a mirror position to a baseline position in response to the user input, and an adjusted angle in response to a mirror control signal; and wherein the mirror control signal is indicative of an angle between the baseline position and an adjusted position at which the trailer component is visible to a vehicle operator in the mirror.
In the same field of endeavor, Beale teaches a user interface for receiving a user input (Beale claim 39 noting position of said at least one movable article is effected by manually activated electrical controls located inside the tractor; and Beale paragraph 29 noting mirror position controller 62 may consist of transition wiring from electrical switches (not shown) inside tractor 12 to provide manual control of motor 63); the control signal is a mirror control signal ((Beale paragraph 38 noting mirror position controller system 62 contained in mirror housing 16; Beale paragraph 38 noting as a trucking rig is backed into a position, the angle of tractor to trailer may change, and mirror 24 may move in response to signal 34 changing the driver’s angle of view through the mirror to always maintain continuous observation of the rear corner of the trailer through the mirror as the truck is backed into position) 
adjusting a mirror position to a baseline position in response to the user input (Beale paragraph 29 noting mirror position controller 62 may consist of transition wiring from electrical switches (not shown) inside tractor 12 to provide manual control of motor 63, and Beale claim 11 noting wherein said mirror housing has a home position that it can be moved to. Thus, it can be seen that the mirror controller allows for manual control (user input) of the mirror position, and there exists a home position (baseline position), and thus, it is implicit that the mirror controller is capable of positioning the mirror to the home position via manual control); and an adjusted angle in response to a mirror control signal (Beale paragraph 38 noting as a trucking rig is backed into a position, the angle of tractor to trailer may change, and mirror 24 may move in response to signal 34 changing the driver’s angle of view through the mirror to always maintain continuous observation of the rear corner of the trailer through the mirror as the truck is backed into position);
and wherein the mirror control signal is indicative of an angle between the baseline position and an adjusted position at which the trailer component is visible to a vehicle operator in the mirror (Beale paragraph 38 noting as a trucking rig is backed into a position, the angle of tractor to trailer may change, and mirror 24 may move in response to signal 34 changing the driver’s angle of view through the mirror to always maintain continuous observation of the rear corner of the trailer through the mirror as the truck is backed into position)
It would have been obvious, to a person having ordinary skill in the art before the effective filing date, that since the teachings of Lu include that of being able to detect the location of the wheel, and the teachings of Beale include moving the mirror in response to a signal to change the angle of view to always keep continuous observation of a trailer component, that it would be a mere matter of design choice to choose the trailer component being visible being the wheel, as such a combination would be able to detect the wheel itself and follow it.  It would have additionally been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Lu and Beale for the same reasons as stated above in claim 1.

In regard to claim 18, Lu and Beale teach all of the limitations of claim 17 as discussed above. In addition, Lu teaches wherein the vehicle camera is mounted to the side of a vehicle (Lu paragraph 66 
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Lu and Beale for the same reasons as stated above in claim 1.

In regard to claim 19, Lu and Beale teach all of the limitations of claim 17 as discussed above. In addition, Lu teaches wherein the image is received in response to an indication of the towing condition (Lu paragraph 94 noting that operation of the rear camera during travel may be responsive to a signal indicative of the vehicle towing a trailer, such as a signal indicative of a connection of a trailer wiring harness to a vehicle wiring harness or the like, such that the activation of the rear camera and subsequent monitoring of the trailer angle only occurs in situations where it is desired or appropriate).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Lu and Beale for the same reasons as stated above in claim 1.

In regard to claim 20, Lu and Beale teach all of the limitations of claim 17 as discussed above. In addition, Lu teaches wherein the image is received in response to a request by the processor and wherein the request is generated in response to the indication from the vehicle controller of the reverse condition (Lu paragraph 83 noting the process including monitoring trailer angle occurs responsive to the vehicle being shifter into reverse to commence a reversing maneuver, and optionally, further responsive to a detection of the presence of the trailer at the rear of the vehicle; and Lu paragraph 93 noting a rearward facing camera for a rear vision system or backup assist system is activated responsive to the driver of the equipped vehicle shifting the gear actuator into a reverse gear position).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Lu and Beale for the same reasons as stated above in claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Hu et al. – U.S. Publication No. 2017/0174130
Salter et al. – U.S. Patent No. 10,118,451
Carpenter – U.S. Publication No. 2020/0094743

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER B EDWARDS whose telephone number is (571)272-2738. The examiner can normally be reached 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on (571)272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TYLER B. EDWARDS/
Examiner
Art Unit 2488



/CLIFFORD HILAIRE/Primary Examiner, Art Unit 2488